               Case 1:21-cr-00235-RJL Document 12 Filed 05/06/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA      :                       CRIMINAL NO.: 21-CR-235 (RJL)
                              :
          v.                  :
                              :
RICHARD FRANKLIN BARNARD and, :
JEFFREY SHANE WITCHER         :
                              :
               Defendant.     :
                              :

     UNOPPOSED GOVERNMENT=S MOTION TO DOCKET STATUS HEARING

          The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this unopposed motion to docket a status hearing in

the above captioned case. In support of its motion, the United States relies on the following points

and authorities and any other such points and authorities as may be raised at any hearing on this

matter.

          1)      The above captioned matter was heard by U.S. Magistrate Judge G. Michael Harvey

on April 19, 2021, wherein the Court arraigned both defendants on the indictment and set pretrial

conditions of release. At this hearing Defendant Barnard did not have local counsel. As a result,

an ascertainment of counsel hearing was set for May 4, 2021.

          2)      On May 4, 2021 Defendant Barnard appeared before Magistrate Judge Robin

Meriweather. At this hearing Federal Public Defender (Western District of Texas) Jose Salinas

was appointed by the Court to represent Mr. Barnard. At this hearing, Judge Meriweather directed

the parties to notify the assigned District Court Judge’s chambers of the parties request to set a

status hearing before the presiding judge.

          4)      In that regard, undersigned counsel for the government has contacted counsel for

the defendants, Jesus Salinas, Esq., and Sam Bassett, Esq., and confirmed that they do not oppose
          Case 1:21-cr-00235-RJL Document 12 Filed 05/06/21 Page 2 of 3




the government’s request. Additionally, the government has coordinated with the defense and

proposes the following dates and times, should the Court be available, for the Court to docket the

requested hearing: May 17th, May 18th, or May 26th, 2021.

                                        CONCLUSION

       WHEREFORE, for all of the foregoing reasons stated in the government’s motion, the

United States respectfully requests that the government’s unopposed motion to docket a status

hearing in the above captioned case be GRANTED.



                                             Respectfully submitted,


                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY
                                             D.C. Bar No. 415793

                                     By:      /s/ Brandon K. Regan ___________
                                             Brandon K. Regan
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             brandon.regan@usdoj.gov
                                             202-252-7759
           Case 1:21-cr-00235-RJL Document 12 Filed 05/06/21 Page 3 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA      :                   CRIMINAL NO.: 21-CR-235 (RJL)
                              :
          v.                  :
                              :
RICHARD FRANKLIN BARNARD and, :
JEFFREY SHANE WITCHER         :
                              :
               Defendant.     :
                              :


                                   PROPOSED ORDER

        Upon consideration of the Unopposed Government’s Motion to Docket a Status Hearing,

it is hereby:

        ORDERED that the Unopposed Government’s Motion to Docket a Status Hearing is

GRANTED, and

        FURTHER ORDERED that a status hearing in the above captioned matter is set for

                           , 2021 at                    .




                                          RICHARD J. LEON
                                          JUDGE, UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA


SIGNED this _____ day of May 2021




                                            1
